                         IN THE UNITED STATES DISTRICT-COURT
           --
           --
          ..         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                    No. 5:15-CR-296-D



                                                               ,-'
UNITED STATES OF AMERICA                     )
                                             )
                     v.                      )              ORDER
                                             )
RONTA TYSHOAN BROWN,                         )
                                             )
                          Defendant.         )


       On June 10, 2021, Ronta Tyshoan Brown moved for early termination of supervised. See

[D.E. 78]. The United States shall tile a response not later than October 8, 2021,

       SO ORDERED. This_;!_ day of September, 2021.




                                                        J     SC.DEVERill
                                                        United States District Judge




                Case 5:15-cr-00296-D Document 79 Filed 09/21/21 Page 1 of 1
